Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheong (USPN 20130159597A1).
As per claims 1,8, Cheong discloses a memory system comprising: a nonvolatile memory device including a first area and a second area, wherein a data I/O operation speed of the second area is higher than a data I/O operation speed of the first area (paragraphs 0021,0024,0025 – hybrid storage device having a first storage media and a second storage media with first storage medium having a higher operation speed than the second storage medium, first area and second area are being read as one area/storage medium and another area/storage medium); and a controller (paragraph 0021 - hybrid controller) suitable for: performing a first read operation on hot data having a hot property among data stored in the first area (paragraphs 0017 – monitors a read request to determine access frequency, stores hot data in a first storage medium and cold data in a second storage medium), controlling the nonvolatile memory device to copy the hot data into the second area during the first read operation (paragraphs 0017,0046,0047 – copies data having changed type to a different storage media), and accessing the hot data copied in the second area when a second read operation on the hot data is requested after the first read operation (paragraphs 0017,0046,0047 – data is accessed from where it is currently stored based on the request).

As per claims 5,12, Cheong discloses wherein the controller is further suitable for: generating, deleting or correcting map information for translating a logical address into a physical address, and associating the hot property, which is determined based on a data access frequency, with the map information (paragraphs 0029,0031 – mapping table indicates h for hot data block to each corresponding logical block and mapping relation between logical block address and physical block address).

As per claim 7, Cheong discloses wherein the data I/O operation speed indicates the speed of an operation of programming data to the nonvolatile memory cells included in the first and second areas, or reading the programmed data (paragraphs 0021,0024,0025 – hybrid storage device having a first storage media and a second storage media with first storage medium having a higher operation speed than the second storage medium, first area and second area are being read as one area/storage medium and another area/storage medium).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6,13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Oh et al. (CN101369451A).
As per claims 6,13, Cheong fails to explicitly state wherein the first area comprises a memory block constituted by nonvolatile memory cells each capable of storing multi-bit data therein, and wherein the second area comprises a memory block constituted by nonvolatile memory cells each capable of storing 1-bit data therein.
Cheong discloses hybrid storage device having a first storage medium and second storage medium of various storage units.
Oh et al. discloses the first area comprises a memory block constituted by nonvolatile memory cells each capable of storing multi-bit data therein, and wherein the second area comprises a memory block constituted by nonvolatile memory cells each capable of storing 1-bit data therein in (“As each storage unit known in the art, single-level cell (SLC) flash can store one bit, and each storage unit of multi-level cell (MLC) flash can store two or more bits. Thus, in order to increase the capacity, flash SSD can use multi-level cell (MLC) memory group” – a memory cell can have one bit single level cell or a multiple bits multi-level cell).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the single-level cell (SLC) and multi-level cell (MLC) of Oh et al. in the first storage medium and second storage medium of Cheong. A person of ordinary skill in the art would have been motivated to make the modification because the storage mediums are able to be divided into various types of memory cells as disclosed in “As each storage unit known in the art, single-level cell (SLC) flash can store one bit, and each storage unit of multi-level cell (MLC) flash can store two or more bits. Thus, in order to increase the capacity, flash SSD can use multi-level cell (MLC) memory group” of Oh et al.

Claim Objections
Claims 2,3,4,9,10,11,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. There either was no prior art found or no reason to combine with other prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113